—In an action to recover damages for personal *661injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated November 12, 1996, which granted the motion by the defendant third-party plaintiff for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have failed to raise any triable issue of fact (see, CPLR 3212 [b]) as to whether the injuries allegedly sustained by the plaintiff Christine A. Callenda were caused by the defendant’s negligence.
Rosenblatt, J. P., Sullivan, Joy and Luciano, JJ., concur.